DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/21/2021 has been entered.

Status of Claims
Claim 1 has been amended in the response filed 12/21/2021.
Claim 3 is new.
Claim 2 remains in a previous presentation.
Claims 1-3 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0279464 A1 to Llewelyn (“Llewelyn”) in view of U.S. Patent Publication No. 2013/0318027 A1 to Almogy, et. al. (“Almogy”).
	Regarding Claim 1, Llewelyn discloses:
Unified process for transmissible viral pathogen radial proximity real-time virtual global positioning plotting and social distancing computerized advanced advisory registry driven platform medical service comprising (para. [0007]: “up to the minute” digital certification); a central computer, a network (para. [0003]: a system including networked devices), a mobile electronic device (para. [0008]: mobile device), and a computerized application comprised of the steps of (para. [0009]: the NVP is an application);
a) equipping the Central Computer with a Non-Transitory Computer Readable Medium, (CCNTCRM) and the central computer having network connectivity means (para. [0051]: the system includes a processor coupled to a database and memory);
b) assigning an Individual with a Health Status (IHS), as "Good" or "Not good" as determined by a Medical Professional (MP), a MP assigning the IHS with a uniquely identifying criteria (para. [0007]: a “health status” determined by a medical professional) and the central computer storing an IHS’ health status and uniquely identifying criteria in the CCNTCRM (para. [0007]: the health status is stored in a health registry); 
c) outfitting the IHS with a mobile electronic device, (MEDIHS), the MEDIHS being equipped with network connectivity (para. [0048]: a mobile communication device coupled to a badge device), a global positioning system (GPS), a compass (para. [0062]: the badge includes GPS), a computerized advisory application means (para. [0050]: alert function), a keyboard and a monitor (para. [0048]: a mobile communication device would include a keyboard and monitor);
d) determining an IHS as primary and determining an IHS as secondary (para. [0085]: the health status includes primary and secondary considerations, such as contacts with those who had infection, are infection free, etc) and determining a MEDIHS as primary and determining a MEDIHS as secondary (para. [0095]: other users’ badges (secondary MEDIHS) determine contacts with secondary health statues); 
e) determining a MEDIHS as independent (para. [0095]; Fig 19: badges assigned to the specific user are maintained in a registry) or dedicated, (para. [0096]; Fig 19: badges assigned to the specific user are maintained in a registry), assigning the IHS’s MEDIHS with a uniquely identifying code (para. [0085]: Radio-frequency identification (RFID) is used to identify respective badges) and coordinating the IHS’s MEDIHS uniquely identifying code (para. [0096]: badges assigned to the specific user are maintained in a registry);
f) programming the central computer to process a global positioning plotting of one (1) or more MEDIHS (para. [0082]: the system plots the geolocation of users, such as outdoor joggers);
g) encoding the CCNTCRM with the registry database (para. [0084]: the network is coupled to the public registry);
h) encoding the CCNTCRM registry database with the health status of the IHS (para. [0007]: the registry includes the health status of the users); 
j) programming the central computer to process the global positioning data (para. [0082]: the system processes the geolocation of users, such as outdoor joggers);
k) interconnecting the primary and the secondary MEDIHS with the central computer by utilizing the primary and the secondary MEDIHS’s network connectivity means and the central computer's network connectivity means (para. [0080]: the users are communicatively linked to the system); 
l) programming the primary MEDIHS to display the global positioning plotting of one (1) or a plurality of secondary MEDIHS on the monitor of the primary MEDIHS (para. [0082]: the system plots the geolocation of multiple users, such as outdoor joggers);
m) programming the central computer to transfer the global positioning data of a plurality of secondary MEDIHS through the network to one (1) or a plurality of primary MEDIHS (para. [0073], Fig. 13: users can view the proximity data, such as on their journey to work); 
n) programming the central computer to transfer an advanced advisory through the network to one (1) or a plurality of MEDIHS (para. [0051]: an alert module can send a notification to a user’s device); 
o) programing the central computer to calculate the secondary IHS as determined by the Medical Professional, and the secondary IHS being transferred through the network by the central computer to the primary MEDIHS and being displayed on the monitor of the primary MEDIHS (para. [0091]: the system displays the health status on the badge device); 
p) programming the central computer to determine the global position of the primary and the secondary MEDIHS and programmatically transmit in real time an “Advanced Advisory” to the primary MEDIHS and to the secondary MEDIHS of the primary IHS and the secondary IHS in advance of and “only” when a preset radial distance of the primary IHS social distancing practice may potentially be violated by the secondary MEDIHS with a health status as “Not good” (para. [0089]: the system determines when two devices have exceeded the threshold of a distancing rule and sends an alert, such as a flash or vibration); 
q) providing an instruction to the primary IHS to follow a protocol and be responsive and avoid an encounter within a preset radial distance of the secondary IHS who has been determined to not be in good health by the Medical Professional that may potentially violate the primary IHS social distancing practice when an advanced advisory is received in real-time on the MEDIHS of the primary IHS (para. [0091]: the system warns a user when distancing and/or health status of another’s user’s device triggers a proximity concern); 
r) determining the IHS by a Medical Professional as, "in good health" or, "not in good health" and programming the central computer to recognize the health status of the IHS as determined by the Medical Professional as, "in good health" or, "not in good health" (para. [0007]: a “health status,” which may be determined by a medical professional, is stored in a health registry and recognizable by the system); and 
However, Llewelyn does not explicitly recite providing the Medical Professional with a means to record the IHS into the registry database of the CCNTCRM by utilization of a computerized device and the network; providing the computerized device of the Medical Professional a means to input the IHS data into the computerized device of the Medical Professional, the computerized device of the Medical Professional having network connectivity means, connecting the computerized device of the Medical Professional to the network, and the 
Almogy teaches that it is old and well known in the art of healthcare to include:
i) providing the Medical Professional with a means to record the IHS into the registry database of the CCNTCRM by utilization of a computerized device and the network (Almogy, para [0199]: allowing medical professionals to input user medical information into a registry database); 
s) providing the computerized device of the Medical Professional a means to input the IHS data into the computerized device of the Medical Professional (Almogy, para [0199]: medical professionals can input user medical information), the computerized device of the Medical Professional having network connectivity means, connecting the computerized device of the Medical Professional to the network, and the Medical Professional transmitting the IHS data through the network to the central computer and the central computer storing the IHS data in the CCNTCRM (Almogy, para [0199]: the user’s medical information is imported to a registry database) to help determine patient risk.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Llewelyn to include providing the Medical Professional with a means to record the IHS into the registry database of the CCNTCRM by utilization of a computerized device and the network; providing the computerized device of the Medical Professional a means to input the IHS data into the computerized device of the Medical Professional, the computerized device of the Medical Professional having network connectivity means, connecting the computerized device of the Medical Professional to the network, and the Medical Professional transmitting the IHS data through the network to the central computer and the central computer storing the IHS data in the CCNTCRM, as taught by Almogy in order to allow medical professionals to enter data because Almogy suggests this feature is desirable when determining patient risk.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0279464 A1 to Llewelyn (“Llewelyn”) in view of U.S. Patent Publication No. 2013/0318027 A1 to Almogy, et. al. (“Almogy”) in further in view of U.S. Patent Publication No. 2008/0114884 A1 to Hewes et al. (“Hewes”) in further view of U.S. Patent Publication No. 2009/0030768 A1 to Ginter et al. (“Ginter”).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
d) programmatically performing all processes as unified (para. [0064]: the NVP is an application, or program, which performs the above processes);  
However, Llewelyn does not explicitly recite a) partitioning and securing a registry database on the central computer and securing a URL of a Medical Professional; b) drafting a medical contract with a term and a condition that is consistent with a law and a right and providing the contract with a signatory and dating line; c) encoding a registry database of the central computer with a plurality of IHS's in a manner consistent with a law and a right as expressed in a term and a condition of the contract.
Hewes teaches that it is old and well known in the art of healthcare to include:
a) partitioning and securing a registry database on the central computer and securing a URL of a Medical Professional (Hewes, para. [0064]: database protection via secure partitioning by wireless carrier; database record encryption (and possibly encryption-key encryption); user name and encrypted password access for subscribers); 
or read/write for specific information in the database, e.g. see paragraph [0064];
Therefore it would have been obvious to one of ordinary skill in the art of healthcare communication systems before the effective filing date of the claimed invention, to have modified the method of Llewelyn to include partitioning and securing a registry database as 
Ginter teaches that it is old and well known in the art of healthcare to include:
b) drafting a medical contract with a term and a condition that is consistent with a law and a right and providing the contract with a signatory and dating line (Ginter, para. [0310]: generate a contract that memorializes an agreement and includes special attributes such as seals, hand-written signatures and/or visual or a hidden "electronic fingerprint"); 
c) encoding a registry database of the central computer with a plurality of IHS's in a manner consistent with a law and a right as expressed in a term and a condition of the contract (Ginter, para. [0103]: a trusted agent can supervise execution of legal items to ensure that all required conditions are satisfied and that all parties agree before permitting a document to be executed). 
Therefore it would have been obvious to one of ordinary skill in the art of healthcare communication systems before the effective filing date of the claimed invention, to have modified the method of Llewelyn to include generating an electronic and/or paper contract document, Ginter does not explicitly teach a medical contract, however the contract taught by Ginter reads on any type of (medical) contract, in order to provide secure, automated, cost-effective electronic control for electronic document and other digital item handling and/or delivery, and for the electronic formation and negotiation of legal contracts and other documents (paragraph 0050).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0279464 A1 to Llewelyn (“Llewelyn”) in view of U.S. Patent Publication No. 2013/0318027 A1 to Almogy, et. al. (“Almogy”) in further in view of U.S. Patent Publication No. 2020/0386544 A1 to Blair (“Blair”)

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
Almogy teaches that it is old and well known in the art of healthcare to include:
a) providing a primary IHS means to assess an infection rate in a remote geographical location (Almogy, para. [0244]: a computerized system tracks the geographic time-course of symptoms appearing in the population and defines the rate of geographic spread).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include infection rate data, as taught by Almogy in order to allow medical professionals review infection rates at a remote location because Almogy suggests this feature is desirable when determining patient infection risk.
Blair teaches that it is old and well known in the art of healthcare to display:
real-time radial distance GPS map plotting iconic representations of primary and secondary IHS' on the monitor of the primary MEDIHS. (Blair, para. [0030]: displaying the real-time location of users using “markings” to show the distance between the users).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include real-time location data, as taught by Blair in order to allow users to see the location of other users because Blair suggests this feature is desirable for improving the precision of target placement on a display/map.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/            Supervisory Patent Examiner, Art Unit 3686